Citation Nr: 0120340	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  He died in November 1999.  The veteran's 
widow, the appellant in the instant appeal, filed a claim 
seeking service connection for the cause of the veteran's 
death and Dependents' Educational Assistance benefits under 
38 U.S.C. Chapter 35.

This appeal arises from an August 2000 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) that denied 
service connection for the cause of the veteran's death as 
well as eligibility to Dependents' Educational Assistance 
benefits under chapter 35 of title 38 of the United States 
Code.


REMAND

It is the opinion of the Board of Veterans' Appeals (Board) 
that additional evidentiary development is necessary prior to 
further disposition of this case.

The veteran's death certificate lists aspiration pneumonia as 
the cause of his death due to or as a consequence of 
Wernicke-Korsakoff encephalopathy.  At the time of his death, 
service connection was in effect for hemorrhoids (which were 
evaluated as 10 percent disabling) and for anxiety reaction 
(which was evaluated as noncompensably disabling).  Until a 
February 1972 rating decision, the anxiety reaction had been 
previously characterized as psychogenic gastrointestinal 
reaction.  In addition, the veteran was in receipt of special 
monthly pension due to need for regular aid and attendance.  
He was rated 100 percent disabled due to dementia and rated 
incompetent to handle his VA benefits from August 1994.  

According to an April 1999 private hospital treatment 
summary, the veteran began experiencing worsening pneumonitis 
secondary to enteral alimentation.  The attending physician 
indicated that it was necessary for the veteran to undergo 
percutaneous endoscopic gastrostomy in order to improve 
protein calorie nutrition and to help heal a sacral 
decubitus.  

The appellant contends that the aspiration pneumonia 
developed because of the feeding tube and that the feeding 
tube, in turn, had to be inserted because of the veteran's 
service-connected psychiatric disability that had a 
gastrointestinal component. 

In a March 2000 letter, R.E. Lyon, M.D. described a 
contributory relationship between aspiration pneumonia (the 
cause of the veteran's death) and "a feeding tube that was 
required due to Psychogenic Gastro-Intestinal Reaction 
Disorder."  In an August 1994 report, Dr. Lyon indicated 
that the veteran was in need of regular aid and attendance 
due to his dementia.  Dr. Lyon was the veteran's treating 
physician with a medical report of record as early as 1985; 
he also signed the veteran's death certificate.  It is not 
clear that the veteran's complete treatment folder has been 
obtained from Dr. Lyon.  

In addition, a significant change in the law occurred during 
the pendency of the instant appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), became effective.  The VCAA 
redefines the VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to claims 
filed on or after the date of enactment of the VCAA and to 
claims filed before the date of enactment that are not yet 
final as of the effective date of the VCAA.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where law changes during pendency of claim, version that is 
more favorable to claimant applies unless otherwise provided 
for by VA or Congress).  On remand, the readjudication must 
comport with all of pertinent notice and assistance 
requirements of the VCAA.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
for his service-connected disability.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant which 
have not previously been secured.  These 
should include the veteran's complete 
treatment folder from Dr. Lyon.  

2.  The RO must obtain an opinion from an 
appropriate physician from a VA medical 
facility, as designated by that medical 
facility as to the relationship between 
the cause of the veteran's death and any 
of his service-connected disabilities.  
Specifically, the reviewing physician must 
discuss whether it is more likely, less 
likely or as likely as not that the 
veteran's service-connected anxiety 
reaction (formerly evaluated as 
psychogenic gastrointestinal reaction) may 
be implicated in the veteran's death, 
either as the primary cause of death or a 
significant contributing factor in the 
veteran 's demise.  The veteran's claims 
folder must be made available to the 
reviewing physician.  The reviewing VA 
physician should review the veteran's 
claims folder and his entire medical 
history, reconciling the opinion with Dr. 
Lyon's August 1994 and March 2000 medical 
reports.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Following completion of the above 
development, the RO must review the 
entire evidentiary record in order to 
determine whether the appellant's claim 
for (1) service connection for the cause 
of the veteran's death; and (2) 
eligibility for Dependents' Education 
Assistance benefits under 38 U.S.C. 
Chapter 35 may be granted.  If the 
decision remains adverse to the 
appellant, the appellant and her 
representative must be furnished with a 
supplemental statement of the case.  The 
case should thereafter be returned to 
the Board for further review, as 
appropriate.

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 C.F.R. § 3.103(a) (2000); 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The Board notes that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 272 (1998).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




